      Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


SALVADOR SEGOVIA, JR.,                               )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
WIN AN LIMITED PARTNERSHIP,                          )
                                                     )
                       Defendant.                    )

                                            COMPLAINT

       COMES NOW, SALVADOR SEGOVIA, JR., by and through the undersigned counsel,

and files this, his Complaint against Defendant, WIN AN LIMITED PARTNERSHIP, pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, SALVADOR SEGOVIA, JR. (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                 1
      Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 2 of 14




performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

       7.      Defendant, WIN AN LIMITED PARTNERSHIP (hereinafter “WIN AN

LIMITED PARTNERSHIP”), is a Texas limited partnership that transacts business in the State

of Texas and within this judicial district.

       8.      Defendant, WIN AN LIMITED PARTNERSHIP, may be properly served with

process for service via its Registered Agent, to wit: c/o Su-Yu Huang, Registered Agent, 7324

SW Freeway, Suite 888, Houston, TX 77074.

                                   FACTUAL ALLEGATIONS

       9.      On or about January 29, 2021, Plaintiff was a customer at “Jasmin’s Indian

Cuisine” a business located at 12086 Veterans Memorial Drive, Houston, TX 77067, referenced

herein as “Jasmin’s Indian Cuisine”.          Attached is a receipt documenting Plaintiff’s purchase.

See Exhibit 1. Also attached is a photograph documenting Plaintiff’s visit to the Property. See

Exhibit 2.

       10.     Defendant, WIN AN LIMITED PARTNERSHIP, is the owner or co-owner of the



                                                     2
      Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 3 of 14




real property and improvements that Jasmin’s Indian Cuisine is situated upon and that is the

subject of this action, referenced herein as the “Property.”

       11.     Plaintiff lives 13 miles from the Property.

       12.     Plaintiff’s access to the business(es) located 12086 Veterans Memorial Drive,

Houston, TX      77067, Harris County Property Appraiser’s property identification number

1147880000005 (“the Property”), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein were denied

and/or limited because of his disabilities, and he will be denied and/or limited in the future unless

and until Defendant, WIN AN LIMITED PARTNERSHIP, is compelled to remove the physical

barriers to access and correct the ADA violations that exist at the Property, including those set

forth in this Complaint.

       13.     Defendant, WIN AN LIMITED PARTNERSHIP, as property owner, is

responsible for complying with the ADA for both the exterior portions and interior portions of

the Property. Even if there is a lease between Defendant, WIN AN LIMITED PARTNERSHIP

and the tenant allocating responsibilities for ADA compliance within the unit the tenant operates,

that lease is only between the property owner and the tenant and does not abrogate the

Defendant’s independent requirement to comply with the ADA for the entire Property it owns,

including the interior portions of the Property which are public accommodations. See 28 CFR §

36.201(b).

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made



                                                 3
      Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 4 of 14




accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                        COUNT I
                            VIOLATIONS OF THE ADA AND ADAAG

          17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

          18.     Congress found, among other things, that:

          (i)     some 43,000,000 Americans have one or more physical or mental
                  disabilities, and this number is increasing as the population as a whole is
                  growing older;

          (ii)    historically, society has tended to isolate and segregate individuals with
                  disabilities, and, despite some improvements, such forms of discrimination
                  against individuals with disabilities continue to be a serious and pervasive
                  social problem;

          (iii)   discrimination against individuals with disabilities persists in such critical
                  areas as employment, housing public accommodations, education,
                  transportation, communication, recreation, institutionalization, health
                  services, voting, and access to public services;

          (iv)    individuals with disabilities continually encounter various forms of
                  discrimination, including outright intentional exclusion, the discriminatory
                  effects of architectural, transportation, and communication barriers,


                                                    4
      Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 5 of 14




               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to



                                                 5
      Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 6 of 14




implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant, WIN AN LIMITED PARTNERSHIP, has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as



                                                 6
      Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 7 of 14




prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, WIN AN LIMITED PARTNERSHIP, will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, WIN AN LIMITED

PARTNERSHIP, is compelled to remove all physical barriers that exist at the Property,

including those specifically set forth herein, and make the Property accessible to and usable by

Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Adjacent to the Gunga Food Mart, due to an inadequate policy of maintenance

               allowing the markings to fade, the accessible parking space is not adequately

               marked as it is not possible to determine the dimensions of the accessible space

               and access aisle and is therefore in violation of Section 502.1 of the 2010

               ADAAG standards. This violation would make it difficult for Plaintiff to locate an

               accessible parking space.

       (ii)    The access aisle is not marked so as to discourage parking within the access aisle

               in violation of section 502.3 of the 2010 ADAAG Standards.

       (iii)   Adjacent to the Gunga Food Mart, the accessible parking space and associated

               access aisle have a slope and cross-slope in excess of 1:48 in violation of Section



                                                 7
Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 8 of 14




          502.4 of the 2010 ADAAG standards and are not level. This violation would

          make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

          parked at the Property.

 (iv)     Adjacent to the Gunga Food Mart, the access aisle to the accessible parking space

          is not level due to the presence of an accessible ramp in the access aisle in

          violation of Section 502.4 of the 2010 ADAAG standards. This violation would

          make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

          parked at the Property.

 (v)      Adjacent to the Gunga Food Mart, the accessible curb ramp is improperly

          protruding into the access aisle of the accessible parking space in violation of

          Section 406.5 of the 2010 ADAAG Standards. This violation would make it

          difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (vi)     Adjacent to the Gunga Food Mart, the Property has an accessible ramp leading

          from the accessible parking space to the accessible entrances with a slope

          exceeding 1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This

          violation would make it dangerous and difficult for Plaintiff to access the units of

          the Property.

 (vii)    Adjacent to the Gunga Food Mart, the accessible parking space is missing an

          identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (viii)   Near Unit 12080, there is a vertical rise at the base of the accessible ramp that is

          in excess of a ¼ of an inch, in violation of Sections 303.2 and 405.4 of the 2010



                                             8
Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 9 of 14




          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access public features of the Property.

 (ix)     Near Unit 12080, the Property has an accessible ramp leading to the accessible

          entrances with a slope exceeding 1:12 in violation of Section 405.2 of the 2010

          ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access the units of the Property.

 (x)      Accessible parking spaces are not properly located and/or distributed on the

          Property in violation of Section 208.3 of the 2010 ADAAG standards. This

          violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (xi)     Across the vehicular way from Unit 12080, due to an inadequate policy of

          maintenance allowing the markings to fade, the accessible parking spaces are not

          adequately marked as it is not possible to determine the dimensions of the

          accessible space and access aisle and is therefore in violation of Section 502.1 of

          the 2010 ADAAG standards. This violation would make it difficult for Plaintiff to

          locate an accessible parking space.

 (xii)    Across the vehicular way from Unit 12080, the accessible parking spaces are

          missing an identification sign in violation of Section 502.6 of the 2010 ADAAG

          standards. This violation would make it difficult for Plaintiff to locate an

          accessible parking space.

 (xiii)   Across the vehicular way from Unit 12080, the two accessible parking spaces are

          not located on the shortest distance to the accessible route leading to the

          accessible entrances in violation of Section 208.3.1 of the 2010 ADAAG



                                             9
Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 10 of 14




         Standards. This violation would make it difficult for Plaintiff to access the units of

         the Property.

 (xiv)   There is an inadequate number of accessible parking spaces at the Property in

         violation of section 208.2 of the 2010 ADAAG standards. There are 125 total

         parking spaces requiring a minimum of five accessible parking spaces on the

         Property, but there are only four accessible parking spaces. This violation would

         make it difficult for Plaintiff to location an available accessible parking space.

 (xv)    There are no accessible parking spaces identified by a sign as “Van Accessible” in

         violation of sections 208.2.4 and 502.6 of the 2010 ADAAG Standards.

 (xvi)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 JASMIN'S INDIAN CUISINE RESTROOMS

 (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

         2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

         disabled individual to locate accessible restroom facilities.

 (ii)    The door hardware of the bathroom entrance has operable parts which require

         tight grasping, pinching or twisting of the wrist in violation of Section 309.4 of

         the 2010 ADAAG standards. This would make it difficult for Plaintiff and/or any

         disabled individual to utilize the restroom facilities.

 (iii)   The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

         are not insulated or configured to protect against contact in violation of Section

         606.5 of the 2010 ADAAG standards. This would make it difficult for Plaintiff

         and/or any disabled individual to safely utilize the restroom facilities.



                                           10
     Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 11 of 14




       (iv)    The height of the bottom edge of the reflective surface of the mirror in the

               bathroom is above the 40 inch maximum height permitted by Section 603.3 of the

               2010 ADAAG standards. This violation would make it difficult for the Plaintiff

               and/or any disabled individual to properly utilize the mirror in the restroom.

       (v)     The restrooms have grab bars adjacent to the commode which are not in

               compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is

               missing. This would make it difficult for Plaintiff and/or any disabled individual

               to safely utilize the restroom facilities.


       (vi)    The restrooms have grab bars adjacent to the commode which are not in

               compliance with Section 604.5 of the 2010 ADAAG standards as the side bar has

               a length below the 42 inch minimum. This would make it difficult for Plaintiff

               and/or any disabled individual to safely utilize the restroom facilities.


       (xvii) The side grab bar is not positioned in accordance with 609.4 and 604.5 of the

               2010 ADAAG standards as the side grab bar is not located within 12 inches of the

               back wall. This would make it difficult for Plaintiff and/or any disabled individual

               to safely utilize the restroom facilities.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

                                                  11
     Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 12 of 14




       34.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, WIN AN

LIMITED PARTNERSHIP, has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of the Property is $2,008,571.00.

       37.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       38.       Upon information and good faith belief, the Property has been altered since 2010.

       39.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       40.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

WIN AN LIMITED PARTNERSHIP, is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

       41.       Plaintiff’s requested relief serves the public interest.

       42.       The benefit to Plaintiff and the public of the relief outweighs any resulting



                                                   12
     Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 13 of 14




detriment to Defendant, WIN AN LIMITED PARTNERSHIP.

       43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, WIN AN LIMITED PARTNERSHIP, pursuant to 42 U.S.C. §§ 12188

and 12205.

       44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, WIN AN

LIMITED PARTNERSHIP, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, WIN AN LIMITED PARTNERSHIP, in violation

              of the ADA and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant, WIN AN

              LIMITED PARTNERSHIP, from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, WIN AN LIMITED

              PARTNERSHIP, to (i) remove the physical barriers to access and (ii) alter the

              Property to make it readily accessible to and useable by individuals with

              disabilities to the extent required by the ADA;

       (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and




                                               13
Case 4:21-cv-00431 Document 1 Filed on 02/08/21 in TXSD Page 14 of 14




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: February 8, 2021

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        14
